01/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 17, 2019

          DWAYNE SCOTT FRANKLIN v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Marshall County
                    No. 2018-CR-97 Franklin L. Russell, Judge
                      ___________________________________

                            No. M2018-02138-CCA-R3-PC
                        ___________________________________

A Marshall County jury convicted the Petitioner, Dwayne Scott Franklin, of three counts
of rape of a child, for which he received an effective sentence of sixty years
imprisonment. See State v. Dewayne Scott Franklin, No. M2017-00180-CCA-R3-CD,
2018 WL 1100962 (Tenn. Crim. App. Feb. 27, 2018). The Petitioner subsequently filed a
petition for post-conviction relief alleging that lead counsel and co-counsel were
ineffective in failing to call the Petitioner’s girlfriend as a witness at trial, in failing to
request a bill of particulars, and in failing to request a formal election of offenses.
Following a hearing, the post-conviction court denied relief, and the Petitioner now
appeals. Upon our review, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and D. KELLY THOMAS, JR., J., joined.

Garrett D. Haynes, Shelbyville, Tennessee, for the Petitioner, Dwayne Scott Franklin.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior
Assistant Attorney General; Robert J. Carter, District Attorney General; and Drew
Wright, Assistant District Attorney General, for the Appellee, State of Tennessee.


                                         OPINION

       The Petitioner was indicted for three counts rape of a child, with each count
alleging the same victim, the same type of sexual penetration, and the same time frame of
June 2013 to October 2013. The proof adduced at the Petitioner’s October 2017 trial
established that the Petitioner vaginally raped the seven-year-old victim on three distinct
occasions in 2013. The victim thought she might get in trouble, so she did not tell
anyone about the abuse until two years later. While the victim could not remember the
exact dates of the offenses, she described the first rape as occurring after the start of the
school year in 2013 at the Maple Grove Apartments in the Petitioner’s bedroom; the
second rape as occurring two weeks after the first rape at the Maple Grove Apartments in
the Petitioner’s bedroom; and the third rape as occurring a week before Halloween at the
Peartree Village Apartments in the Petitioner’s bedroom. The victim was friends with the
Petitioner’s two daughters, and they initially lived in the same apartment complex. Each
of the three rapes would occur when the victim came to the Petitioner’s apartment to play
with his daughters, while the Petitioner was alone with the children. As the girls would
prepare to go outside to play, the Petitioner would call the victim to his bedroom. He
would then order her to lie down on a floor mattress, put an orange towel over her head,
pull down her pants and underwear, and rape her. The Petitioner’s then-wife testified that
he had moved out of the apartment and was living with a friend by April 2013 but that he
occasionally returned to the apartment to watch the children while she worked the “late
shift.” The victim and her mother both testified that the Petitioner lived at the Maple
Grove apartments at the time of the first two rapes. Dewayne Scott Franklin, 2018 WL
1100962, at *1-2.

       After the first rape, the victim went home, took a shower, and left her clothing on
the floor. The victim’s mother found the victim’s underwear, which had blood in the
crotch. She asked the victim about it, and the victim told her she had been climbing on
the counter and had fallen on a cabinet door. The victim’s mother testified that she
accepted this explanation because climbing on the counters was characteristic behavior
for the victim. The victim testified that she lied to her mother because she was scared of
the Petitioner. The Petitioner moved into the Peartree Apartments, where the third rape
occurred, on September 11, 2013. The Petitioner’s lease, showing the dates of tenancy,
was introduced into evidence. The Petitioner’s then-wife testified that she was familiar
with the new apartment and that the bed in the new apartment consisted of a mattress on
the floor. The Petitioner’s then-wife and eldest daughter also confirmed that the
Petitioner had an orange towel, that it was a “burnt orange,” and that the Petitioner took it
with him when he moved. The Petitioner’s eldest daughter further confirmed that the
victim spent the night at the Petitioner’s new apartment, that the three girls were going to
look at the tree house, and that the Petitioner called to the victim as they were leaving.
The Petitioner’s eldest daughter testified that she and her sister continued to the tree
house and shot their new BB guns for “probably” less than ten minutes. Dewayne Scott
Franklin, 2018 WL 1100962, at *2-3.

       Following his convictions and sentences, the Petitioner appealed, and this court
affirmed. Id. at 3. On April 17, 2018, the Petitioner filed a pro se petition for post-
conviction relief claiming ineffective assistance of counsel based on the failure to call the
Petitioner’s girlfriend as a witness, the failure to request a bill of particulars, and the
                                            -2-
failure to request a formal election of offenses. On August 7, 2018, appellate counsel
certified that he had spoken with the Petitioner, investigated all potential claims, and
concluded that it would not be necessary to amend the pro se petition. A post-conviction
hearing was held on October 19, 2018, during which lead counsel, co-counsel, the
Petitioner’s girlfriend from 2013, and the Petitioner testified.

       The Petitioner’s then-girlfriend, Angela Lynch, testified and explained that she
and the Petitioner were cohabitating at the time of the rapes. Although the Petitioner did
not live at the Maple Grove Apartments at the time of the rapes, she agreed that he would
go to the apartments to watch his daughters. His daughters rarely came to stay with them
at the Northgate Arms Apartment complex. On cross-examination, she testified that she
did not watch the Petitioner’s comings and goings and that he “pretty much went and did
as he needed to.” While she was surprised to learn that the Petitioner abused children
while they were dating, she confirmed that he would go to the Maple Grove Apartments
occasionally and that she did not know what he was doing there or how long he was
gone. Finally, she testified that she did not appear as a witness at trial because she was
never contacted by the Petitioner’s attorneys.

        Lead counsel testified that he did not call Angela Lynch as a witness because he
had not known of her existence until trial was underway. The Petitioner told lead counsel
about two roommates who could have acted as witnesses, but lead counsel chose not to
call them because they had both been charged with similar child sex-offenses. Had lead
counsel known about Angela Lynch, he would have tried to interview her as a potential
witness. However, lead counsel opined that he probably would not have called her as a
witness because her testimony at the post-conviction hearing was duplicative of other
trial witnesses’ testimony and was consistent with the prosecution’s theory.

        In regard to the bill of particulars, lead counsel did not believe that it would have
been useful, or even possible. After reviewing the discovery material, lead counsel
concluded that the time frame was narrowed down as much as it could have been for a
child witness and that the defense was given a much more specific timeframe than
usually given in child sex-offense cases. The victim testified that the first rape occurred
just after school had started in 2013, the second rape occurred two weeks after the first,
and the third rape occurred a week before Halloween in 2013. Lead counsel did not
believe the victim could have been more specific than she had been, and he felt that the
defense had a good understanding of the timeline.

        Finally, lead counsel testified that an election of offenses was unnecessary since
the specific instances were well defined in testimony and in the jury verdict forms. Lead
counsel testified that he and co-counsel had worked with the trial court “off record” to
craft the verdict forms, which was common in that court. He asked that the form for
                                            -3-
count one not include the fact that the victim’s mother had discovered blood in her
daughter’s underwear after the first rape, and he felt that the specification of relative time
and location was enough to ensure jury unanimity. He believed that had the defense
included any of the graphic details distinguishing count one and count two on the verdict
forms that it would have inflamed the jury against his client. The verdict forms showing
that each count was differentiated for the jury by location were admitted as an exhibit to
the hearing.

        Co-counsel testified consistently with the testimony of lead counsel. Co-counsel
testified that the Petitioner had not mentioned Angela Lynch as a potential witness until
after trial had started. Co-counsel had met with the Petitioner several times before trial,
but the Petitioner never mentioned that he had been living with Angela Lynch at the time
of the offenses. In fact, co-counsel was unsure if the Petitioner had ever mentioned
Angela Lynch at all, or if the defense had noticed her name on a sheet of paper in the
record by themselves. Nevertheless, co-counsel did not believe that her testimony at trial
would have been useful. He also opined that a bill of particulars was unnecessary due to
the well-defined timeline and that a formal election of offenses was unnecessary because
the State had already alleged the instances with enough specificity.

        The Petitioner testified that instead of living with his wife and daughters at the
time of the offenses, he was living with Angela Lynch. He testified that he only went to
the Maple Grove Apartments to pick up his daughters or to put them to bed at night. He
testified that he did not stay at the apartments for extended periods of time. He was also
unclear regarding what he told trial counsel about his living situation at the time of the
offense. Although he was unsure about the details of his conversations with trial counsel,
he was positive that he brought Angela Lynch to their attention at some point. He was
also certain that her testimony would have made a difference at trial; but he later
conceded that her testimony was duplicative of other prosecution witnesses, and that it
did not establish an alibi.

        The Petitioner testified that he was unable to clearly recall his living situation
during the time period of the offenses because two years had passed between the offenses
and his indictment. This, combined with the stress of such serious accusations, had
impaired his memory and made it difficult to remember key facts that could have helped
in his defense. If the Petitioner had been given a more specific time frame through a bill
of particulars, he would have been able to recall alibi evidence and assist in his own
defense.

       In its November 15, 2018 memorandum opinion and order denying relief, the post-
conviction court accredited the testimony of trial counsel and determined that the
Petitioner was not credible. The post-conviction court also found that the decision not to
                                            -4-
seek a bill of particulars was a reasonable trial strategy and that trial counsel’s decision to
differentiate each rape based on the verdict forms rather than a formal election of
offenses was a reasonable alternative to ensure protection against double jeopardy and
unanimous verdicts. The post-conviction court further found that the strategic decisions
made by Petitioner’s trial counsel were reasonable and that the adoption of another
strategy was unlikely to have led to a different outcome. It is from this order that the
Petitioner now timely appeals.

                                        ANALYSIS

        On appeal, the Petitioner argues that the post-conviction court erred in denying
post-conviction relief. Specifically, he contends that trial counsel were ineffective in
failing to properly investigate and call Angela Lynch as an alibi witness; in failing to
request a bill of particulars; and in failing to request a formal election of offenses. In
response, the State argues, and we agree, that the post-conviction court properly denied
relief.

       Post-conviction relief is only warranted when a petitioner establishes that his or
her conviction or sentence is void or voidable because of an abridgement of a
constitutional right. Tenn. Code Ann. § 40-30-103. The Tennessee Supreme Court has
held:
       A post-conviction court’s findings of fact are conclusive on appeal unless
       the evidence preponderates otherwise. When reviewing factual issues, the
       appellate court will not re-weigh or re-evaluate the evidence; moreover,
       factual questions involving the credibility of witnesses or the weight of
       their testimony are matters for the trial court to resolve. The appellate
       court’s review of a legal issue, or of a mixed question of law or fact such as
       a claim of ineffective assistance of counsel, is de novo with no presumption
       of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal citations and quotation
marks omitted); see Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011); Frazier v. State,
303 S.W.3d 674, 679 (Tenn. 2010). A post-conviction petitioner has the burden of
proving the factual allegations by clear and convincing evidence. Tenn. Code Ann. § 40-
30-110(f); Tenn. Sup. Ct. R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94
(Tenn. 2009). Evidence is considered clear and convincing when there is no serious or
substantial doubt about the accuracy of the conclusions drawn from it. Lane v. State, 316
S.W.3d 555, 562 (Tenn. 2010); Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009);
Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998).



                                             -5-
       In order to prevail on an ineffective assistance of counsel claim, the petitioner
must establish that (1) his lawyer’s performance was deficient and (2) the deficient
performance prejudiced the defense. Vaughn, 202 S.W.3d at 116 (citing Baxter v. Rose,
523 S.W.2d 930, 936 (Tenn. 1975); Strickland v. Washington, 466 U.S. 668, 687 (1984)).
A petitioner successfully demonstrates deficient performance when the petitioner
establishes that his attorney’s conduct fell “below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter, 523 S.W.2d at 936). Prejudice arising
therefrom is demonstrated once the petitioner establishes “‘a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.’” Id. at 370 (quoting Strickland, 466 U.S. at 694). “Because a petitioner
must establish both prongs of the test, a failure to prove either deficiency or prejudice
provides a sufficient basis to deny relief on the ineffective assistance claim.” Id.

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

       The right of a person accused of a crime to representation by counsel is
       guaranteed by both the Sixth Amendment to the United States Constitution
       and article I, section 9, of the Tennessee Constitution. Both the United
       States Supreme Court and this Court have recognized that this right to
       representation encompasses the right to reasonably effective assistance, that
       is, within the range of competence demanded of attorneys in criminal cases.
202 S.W.3d at 116 (internal quotations and citations omitted).

        We note that “[i]n evaluating an attorney’s performance, a reviewing court must
be highly deferential and should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d
453, 462 (Tenn. 1999) (citing Strickland, 466 U.S. at 689). Moreover, “[n]o particular
set of detailed rules for counsel’s conduct can satisfactorily take account of the variety of
circumstances faced by defense counsel or the range of legitimate decisions regarding
how best to represent a criminal defendant.” Strickland, 466 U.S. at 688-89. However,
we note that this “‘deference to matters of strategy and tactical choices applies only if the
choices are informed ones based upon adequate preparation.’” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (quoting Goad, 938 S.W.2d at 369).

       Failure to call Angela Lynch as a Witness. The Petitioner contends that had
Angela Lynch given her testimony at trial, she would have broken up the prosecution’s
timeline and shown that the Petitioner was not living at the Maple Grove Apartments at
                                            -6-
the time of the offenses. In response, the State contends that the Petitioner is not entitled
to relief as to this issue because the post-conviction testimony of Angela Lynch was
duplicative of several other trial witnesses’ testimony, and it established that the
Petitioner had access to the victim. In regard to this issue, the post-conviction court
accredited the testimony of trial counsel in denying relief. Each counsel testified that the
Petitioner did not tell them that he lived with Angela Lynch at the time of the offenses
until trial had already begun. The post-conviction court determined that trial counsel
could not have been deficient in failing to call a witness of whom they were not aware.
Finally, the post-conviction court recognized that Angela Lynch would not have served
as an alibi for the Petitioner because her testimony demonstrated that the Petitioner had
access to the victim. We agree with the post-conviction court and conclude that the
Petitioner has failed to establish deficient performance or prejudice. He is not entitled to
relief.

        Failure to Request a Bill of Particulars. The Petitioner contends that he
received ineffective assistance of counsel based on trial counsels’ failure to request a bill
of particulars. He asserts that if he had a narrower timeframe for the accusations, he
could have participated more in his own defense. In response, the State contends that the
timeline provided at the preliminary hearing and at trial provided the Petitioner with
sufficient notice of the offenses for which he was on trial. Moreover, the State argues
that the Petitioner fails to show how a bill of particulars would have helped him anymore
than the timeline that was already established.

       In denying relief as to this issue, the post-conviction court reasoned as follows:

       The Petitioner alleges that defense counsel failed to seek a bill of
       particulars “in order to distinguish the differences between [sic] the three
       separate acts of Child Rape that were charged against the Petitioner.” All
       three counts of the Indictment allege child rape of a child named [TP]1,
       seven years of age, “between June 2013 to October 2013...” by vaginal
       penetration. The three counts are virtually identical. No bill of particulars
       was sought by defense counsel, but none was necessary. There was a
       preliminary hearing in the General Sessions Court, and the same counsel
       who handled the jury trial also handled the preliminary hearing. Counsel
       were fully aware of all the details of the allegations of the three separate
       incidents after the preliminary hearing. The child’s testimony at the hearing
       provided the same details that were provided at trial as to the locations of
       the incidents, as to what was done to her and by whom, and as to the
       chronological order of the incidents. As is always the situation in a case of

       1
           It is the policy of this Court to refer to minor children by their initials.
                                                       -7-
       the rape of a young child, the victim is not able to provide an exact date, but
       defense counsel came out of the preliminary hearing with as many details
       of the rapes as the child would ever provide, before or during trial. Defense
       counsel knew both physical addresses where the rapes occurred and knew
       that approximately two weeks separated the first two incidents and knew
       that the third incident occurred at a slumber party which took place close to
       Halloween. There was no evidence presented at the evidentiary hearing on
       the PC to establish that there was more detail that would or could have been
       provided by the State in a bill of particulars other than the information
       which defense counsel already had. There was no evidence presented that
       there was significant detail presented at trial that the defense did not have
       after the preliminary hearing. The failure to seek a bill of particulars did not
       fall below the applicable standard, and it cannot be found that but for the
       “failure” to seek a bill of particulars, the outcome of the jury trial would
       have been any different.

        Here, we are reminded that the purpose of a bill of particulars is threefold: (1) to
provide the “defendant with information about the details of the charge against him if this
is necessary to the preparation of his defense[;]” (2) to assure that the defendant has the
opportunity to “avoid prejudicial surprises at trial[;]” and (3) to preserve the defendant’s
plea against double jeopardy. State v. Sherman, 266 S.W.3d 395, 408-09 (Tenn. 2008). A
bill of particulars is not a discovery device. Id. at 409. Instead, “the purpose of a bill of
particulars is to alert criminal defendants as to how the State will proceed with the
litigation. The purpose is not to lock the State into a specific theory of prosecution.” Id.
“[A] conviction must be reversed if trial testimony establishes that the [S]tate had in its
possession, either actually or constructively, additional information that could have
helped pinpoint the nature, time, or place of the offense, and withheld that information
from the defendant.” State v. Byrd, 820 S.W.2d 739, 742 (Tenn. 1991).

       Upon our review, we agree with the post-conviction court and conclude that the
Petitioner has failed to establish deficient performance by trial counsel or prejudice to his
case based on the failure to request a bill of particulars. The record shows that trial
counsel were the same counsel who represented the Petitioner at the preliminary hearing
stage, where they initially heard the victim testify regarding the timeline and specifics of
each offense of rape. Trial counsel testified at the post-conviction hearing that a bill of
particulars was not necessary because the timeframe was narrowed down as much as it
could have been for a child witness and that the defense was given a more specific
timeframe than normally given in other child sex-offenses cases. The victim testified that
the first rape occurred just after school had started in 2013 at the Maple Grove
Apartments, the second rape occurred two weeks after the first at the Maple Grove
Apartments, and the third rape occurred a week before Halloween at the Peartree
                                            -8-
Apartments. Based on this testimony, lead counsel did not believe the victim could have
been more specific than she had been, and he was prepared to defend the charges against
the Petitioner in the indictment. In addition, the Petitioner has failed to show how a bill
of particulars would have aided his defense any more than the timeline that was already
provided by the victim at the preliminary hearing. See Marcus Anthony Pearson v. State,
No. M2015-01159-CCA-R3-PC, 2016 WL 2779229, at *13 (Tenn. Crim. App. May 13,
2016) (affirming denial of post-conviction relief where petitioner failed to provide
evidence of what a bill of particulars would have revealed outside his own speculation).
Accordingly, the Petitioner has failed to establish deficient performance or prejudice, and
he is not entitled to relief.

        Failure to Request a Formal Election of Offenses. Finally, the Petitioner
contends that trial counsel were ineffective in failing to request a formal election of
offenses. The Petitioner argues that the facts alleged at trial are too similar and risk a
patchwork verdict from the jury. The State responds that the victim testified to specific
and discrete offenses and that the verdict forms reflected separate offenses. In denying
relief on this issue, the trial court reasoned as follows:

               The Petitioner alleges that defense counsel “failed to challenge the
      court for failing to require the State to present an Election of Offenses....”
      As previously stated, all three counts of the Indictment allege child rape of
      [the victim] “between June 2013 to October 2013...” by vaginal penetration.
      It is true that the three charges are virtually identical among the three counts
      if only the Indictment is examined.

             This judge, with the agreement and assistance of counsel in all cases
      where the same crime is alleged in more than one count of an indictment,
      invariably handles the danger of less than unanimous verdicts and the
      danger of double jeopardy by carefully distinguishing among the counts.
      The uniqueness in each count is pointed out to the jury in writing and orally
      in two places, in the body of the charge and in the language of the verdict
      forms. Once the State has concluded its proof, this judge generates
      proposed language to allow the jury to understand which proof applies to
      which count. The language is presented to counsel for both sides, generally
      on the record, and the two sides and this judge reach an agreement on what
      facts distinguish among the counts.

             In T.P.I. 2.07 in this case, the jury was directed as follows:

             The rapes charged in counts 1. and 2. are both alleged to have
             occurred in an apartment in the Maple Grove Apartments
                                           -9-
       located at 1230 S. Ellington Parkway, Lewisburg, Marshall
       County, Tennessee, but one of the two alleged incident[s] is
       alleged to have occurred on an earlier date than the other and
       approximately two weeks earlier than the second alleged rape
       at that address. The rape charged in Count 3[,] is alleged to
       have occurred in an apartment located at the Peartree Village
       Apartments, 1199 Nashville Highway, Lewisburg, Marshall
       County, Tennessee. The verdict forms will identify which
       count you are considering on a particular verdict form and
       will indicate which location is alleged on a particular verdict
       form, and to distinguish between counts 1. And 2., [sic] both
       alleged to have occurred at Maple Grove Apartments at 1230
       S. Ellington Parkway, Lewisburg, Marshall County,
       Tennessee, the verdict forms will identify a particular alleged
       incident as the first alleged incident or as the second alleged
       incident at the address.

       Verdict forms 1.-8., dealing with Count 1., then identified the crime
as occurring between June 2013 and October 2013 “in the first of two
incidents alleged by the state to have occurred at an apartment in Maple
Grove Apartments at 1230 S. Ellington Parkway, Lewisburg, Marshall
County, Tennessee.” Verdict Forms 9.-14., dealing with Count 2. of the
Indictment, then identified the second alleged child rape as occurring
allegedly between June 2013 and October 2013 “in the second of two
incidents alleged by the state to have occurred at an apartment at Maple
Grove Apartments at 1230 S. Ellington Parkway, Lewisburg, Tennessee.”
Finally, Verdict Forms 15.-20. deal with the third alleged child rape
allegedly occurring between June 2013 and October 2013 “at an apartment
at Peartree Village Apartments, 1199 Nashville Highway, Lewisburg,
Tennessee.”

       T.P.I. 2.07 and the verdict forms taken together clearly distinguish
among the three separate child rapes. The only other distinguishing
characteristic among the three rapes was the fact that there was blood on the
undergarments of the child on the first occasion. Defense counsel did not
ask that this detail be added to the T.P.I 2.07 and Verdict Forms 1.-8., and
this judge did not propose to include that detail for the obvious reason that
the reminder of this specific detail might very well inflame the jury against
the Defendant. It was a defensible trial strategy not to seek to have the jury
reminded of that detail in a trial concerning the rape of a seven year old.

                                    - 10 -
              Defense counsel and the assistant district attorneys in this trial had
      all four worked frequently with this trial judge on the recurring problem of
      helping juries to distinguish among counts alleging violation of the same
      statute but in separate incidents. This was always accomplished without the
      necessity for a formal request for a formal election by the State. The
      dangers of less than unanimous verdicts and of double jeopardy were
      avoided by this technique, always initiated by this trial judge. The failure to
      seek a formal election did not fall below the applicable standard, and the
      failure to seek the very redundant relief of a formal election did not in any
      way alter the outcome of the trial to the detriment of the Defendant.

       In review of this issue, we acknowledge the importance of election, as stressed by
our supreme court, in State v. Adams:

      “This Court has consistently held that when the evidence indicates the
      defendant has committed multiple offenses against a victim, the prosecution
      must elect the particular offense as charged in the indictment for which the
      conviction is sought.” State v. Brown, 992 S.W.2d 389, 391 (Tenn. 1999)
      (citing Tidwell v. State, 922 S.W.2d 497 (Tenn. 1996); State v. Shelton,
      851 S.W.2d 134 (Tenn. 1993); Burlison v. State, 501 S.W.2d 801 (Tenn.
      1973)). This election requirement serves several purposes. First, it ensures
      that a defendant is able to prepare for and make a defense for a specific
      charge. Second, election protects a defendant against double jeopardy by
      prohibiting retrial on the same specific charge. Third, it enables the trial
      court and the appellate courts to review the legal sufficiency of the
      evidence. The most important reason for the election requirement,
      however, is that it ensures that the jurors deliberate over and render a
      verdict on the same offense. Brown, 992 S.W.2d at 391; Burlison, 501
S.W.2d at 803. This right to a unanimous verdict has been characterized by
      this Court as “fundamental, immediately touching on the constitutional
      rights of an accused . . . .” Burlison, 501 S.W.2d at 804.

24 S.W.3d 289, 294 (Tenn. 2000). Simply put, the doctrine of election requires the State
to elect the facts upon which it is relying to establish a charged offense where there is
evidence at trial that the defendant has committed multiple offenses against the victim.
State v. Johnson, 53 S.W.3d 628, 630 (Tenn. 2001) (citations omitted); see also State v.
Arthur Clark, No. W1999-01747-CCA-R3-CD, 2000 WL 1224756, at *2 (Tenn. Crim.
App. Aug. 25, 2000), perm. to appeal denied (Tenn. Feb. 12, 2001) (explaining that the
“doctrine of election requires the State to elect a set of facts when it has charged a
defendant with one offense, but there is evidence of multiple offenses”); State v. Harris,
No. M2004-00049-CCA-R3-CD, 2005 WL 2255488, at *14-15 (Tenn. Crim. App. Aug.
                                          - 11 -
23, 2005) (failure to elect was harmless error where the State advised that it intended to
present proof only as to the three charged offenses and, on direct examination, elicited
proof from the two victims only of those incidents).

        The Tennessee Supreme Court has likewise recognized that applying the election
doctrine in child sexual abuse cases presents practical difficulties. State v. Qualls, 482
S.W.3d 1, 10-11 (Tenn. 2016). As a result, it has not insisted upon a single means of
making an election and has instead allowed “the State some latitude in the prosecution of
criminal acts committed against young children who are frequently unable to identify a
specific date on which a particular offense was committed.” Id. (internal citations
omitted). Additionally, “[t]here is no right to a perfect election, and indeed, as this Court
has recognized, the election requirement may be satisfied in a variety of ways.” Id.
Examples of how the State may elect a particular offense include “narrow[ing] the
multiple incidents by asking the victim to relate any of the incidents to a specific month,”
see State v. Walton, 958 S.W.2d 724, 727 (Tenn. 1997), and “identify[ing] a particular
type of abuse and elect[ing] that offense[,] ... [or] identify[ing] an assault with reference
to a meaningful event in his or her life, such as the beginning of school, a birthday, or a
relative’s visit[.]” State v. Shelton, 851 S.W.2d 134, 138 (1993). Examples of cases
where the State failed to elect a particular offense when the defendant was alleged to
have committed a series of sexual acts over a lengthy period of time include State v.
Brown, 992 S.W.2d 389 (Tenn. 1999) (failure to elect reversible error when the
defendant was charged with rape of a child in a one count indictment that covered a six-
month time frame, but the proof showed that at least ten instances of digital penetration
occurred during the six months alleged, five occurring on one day and five others on
different days), State v. Walton, 958 S.W.2d 724 (Tenn. 1997) (failure to elect reversible
error where sexual offenses were charged in a multi-count, open-ended indictment and
where the child victim testified she was raped by the defendant or that he performed
cunnilingus on her on a daily basis for over a year), and Burlison v. State, 501 S.W.2d
801, 804 (Tenn. 1973) (failure to elect reversible error where the defendant was charged
with having “carnal knowledge” of the victim on “divers days between the summer of
1964 and August, 1969,” but the proof did not show any particular date).

        Applying the above law to this case, we conclude that the Petitioner is not entitled
to relief. The Petitioner correctly points out that there was no formal election of offenses
in this case. However, lead counsel, who had represented the Petitioner from the
preliminary hearing stage, testified that an election of offenses was unnecessary because
each offense of rape was well defined in testimony and in the jury verdict forms.
Although counts one and two were virtually identical, lead counsel did not request the
verdict form for count one to include the fact that the victim’s mother had discovered
blood in her seven-year-old daughter’s underwear after the first rape, the only
distinguishing factor, for fear that the jury would have been inflamed against the
                                           - 12 -
Petitioner. The post-conviction court determined, and we agree, that this was reasonable
trial strategy. Moreover, the victim limited her testimony to these three offenses. She
described the first rape in count one as occurring after the start of the school year in 2013
at the Maple Grove Apartments in the Petitioner’s bedroom; the second rape in count two
as occurring two weeks after the first rape at the Maple Grove Apartments in the
Petitioner’s bedroom; and the third rape in count three as occurring a week before
Halloween at the Peartree Village Apartments in the Petitioner’s bedroom in 2013. The
testimony of the victim as to three distinct offenses of rape for each count charged, all of
which were delineated individually in the respective verdict forms, obviated the need for
a formal election by the State. Under these circumstances, defense counsel was able to
prepare for and make a defense for each specific charge, the Petitioner was protected
against double jeopardy, and the jurors were able to deliberate over and render a verdict
on each separate offense of rape. Accordingly, the Petitioner has failed to establish
deficient performance or prejudice. He is not entitled to relief.

                                     CONCLUSION

       The judgment of the post-conviction court is affirmed.




                                              ____________________________________
                                              CAMILLE R. MCMULLEN, JUDGE




                                           - 13 -